Citation Nr: 0845053	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-17 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased disability rating for idiopathic 
central nervous system, hypersomnolence/narcoplepsy, 
evaluated at 10 percent from February 1, 2004.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
2004.  He is a Gulf War veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied a claim for an increased rating for idiopathic central 
nervous system, hypersomnolence/narcoplepsy.  The veteran 
timely filed a Notice of Disagreement (NOD) in April 2006.  
The RO provided a Statement of the Case (SOC) in May 2006 and 
thereafter, in June 2006, the veteran timely filed a 
substantive appeal.  The RO provided a Supplemental Statement 
of the Case (SSOC) in August 2007 and August 2008.

The veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in October 
2006.

The Board notes that the veteran filed a claim for vocational 
rehabilitation in February 2005.  This issue is not developed 
for appellate consideration and is referred to the RO for 
appropriate action.   

Other Matters

The Board also comments that the veteran applied for total 
disability based on individual unemployability (TDIU), which 
the RO denied in its June 2007 decision.  The veteran has not 
filed a NOD with respect to this claim.  Therefore, the TDIU 
claim is not on appeal.

In September 2007, the veteran filed an increased rating 
claim for lumbosacral strain.  In a January 2008 decision, 
the RO increased the disability rating from 10 to 30 percent 
for service-connected lumbosacral degenerative disc disease 
(previously evaluated as lumbosacral strain), effective 
September 25, 2007.  The RO also granted service connection 
for right L3 radiculopathy, rating this disability 10 
percent, effective September 25, 2007.  The Board notes that 
the one-year period for filing a NOD has not yet expired.  
See 38 C.F.R. § 20.302(a).

In June 2006, the veteran filed increased rating claims for 
left inguinal hernia, erectile dysfunction, right knee 
retropatellar pain syndrome, and left knee retropatellar pain 
syndrome.  The veteran did not perfect his appeal for higher 
ratings by submitting a substantive appeal.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2008); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the Board does not have jurisdiction over these latter 
issues.  

In June 2006, the veteran filed a claim for service 
connection for depression with memory loss and insomnia.  The 
RO denied the claim in a June 2007 rating decision.  The 
veteran filed a timely NOD in September 2007.  In an April 
2008 rating decision, the RO granted service connection for 
dysthemic disorder (claimed as depression with memory loss 
and insomnia), rating this disability 30 percent.  The Board 
notes that the one-year period for filing a NOD has not yet 
expired.  See 38 C.F.R. § 20.302(a).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The medical evidence reveals that the veteran's service-
connected neurological disorder caused the equivalent of at 
least 2 minor seizures within the past six months; the 
equivalent of 5-8 minor seizures weekly has never been 
demonstrated and there is no medical evidence of a major 
seizure or a major seizure-like episode.   






CONCLUSION OF LAW

The criteria for a 20 percent rating for service-connected 
central nervous system disorder with 
narcoplepsy/hypersomnolence, but no more than 20 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.120, 4.124a, 
Diagnostic Codes (DC) 8199-8108, 8911 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in terms of an increased 
rating claim, VCAA duties require: (1) that VA inform the 
claimant that to substantiate an increased rating claim, he 
must provide (or ask the Secretary to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that the worsening has had on 
the claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  
In addition, the Vazquez Court noted that if the Diagnostic 
Code under which the claimant had been rated contains 
criteria for a higher disability rating that he could not 
satisfy by demonstrating merely a noticeable worsening and 
accompanying impact on employment and daily life, but could 
only demonstrate such worsening by providing certain test 
results or specific measurements, VA must provide at least 
general notice of this requirement.  Id.

The October 2005 and July 2008 letters from the RO satisfies 
these mandates.  The October 2005 letter informed the veteran 
about the type of evidence needed to support his increased 
rating claim, namely, proof that his service-connected 
idiopathic central nervous system, 
hypersomnolence/narcolepsy, had increased in severity.  It 
indicated that such proof could take the form of doctor's 
statements, laboratory test results, and personal or other 
lay statements.  This letter clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, the RO also specifically asked the veteran 
to provide VA with any other supporting evidence or 
information in his possession in the April 2005, June 2005, 
and July 2007 letters.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008) (providing that for "applications for benefits 
pending before VA on or filed after" May 30, 2008, as here, 
38 C.F.R. § 3.159(b)(1) no longer requires that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim").  The July 2008 
letter apprised the veteran of Vazquez requirements and 
further supplied the pertinent Diagnostic Code for rating 
idiopathic central nervous system, 
hypersomnolence/narcolepsy, by analogy.  The Board finds that 
the veteran received notice of the evidence needed to 
substantiate his increased rating claim, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in March 
and April 2006 letters.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
March 2006 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra.  " 
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non-prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing Dingess notice 
together with readjudication of the claims, as demonstrated 
by the August 2007 and August 2008 SSOCs.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, 19 Vet. App. at 128.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in November 2005 and August 2007, 
which were thorough in nature and adequate for rating 
purposes.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  See 38 
C.F.R. §§ 3.326, 3.327.  The veteran had the opportunity to 
give testimony before the Board, but declined to do so.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The veteran's service-connected idiopathic central nervous 
system, hypersomnolence/narcoplepsy, is evaluated as 10 
percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8199-
8108 (narcolepsy).  See 38 C.F.R. § 4.124a, DC 8199-8108 
(2008).  DC 8108 provides that narcolepsy will be rated as 
for petit mal epilepsy. 

Petit mal epilepsy is evaluated as minor seizures under the 
General Rating Formula for Major and Minor Epileptic Seizures 
found at 38 C.F.R. § 4.124a, DC 8911.  See 38 C.F.R. § 
4.124a, DC 8911 (2008).  Note (2) to DC 8911 defines a minor 
seizure as consisting of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myclonic type) or sudden loss of postural control 
(akinetic type).  See 38 C.F.R. § 4.124a, DC 8911, Note (2) 
(2008).  Under DC 8911, a 10 percent rating is available for 
petit mal epilepsy manifested by a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent rating is 
available for petit mal epilepsy manifested by at least 1 
major seizure in the last 2 years or at least 2 minor 
seizures in the last 6 months.  A 40 percent rating is 
available for petit mal epilepsy manifested by at least 1 
major seizure in the last 6 months or 2 in the last year or 
averaging at least 5 to 8 minor seizures weekly.  A 60 
percent rating is available for petit mal epilepsy manifested 
by at least 1 major seizure in 4 months over the last year or 
9-10 minor seizures per week.  An 80 percent rating is 
available for petit mal epilepsy averaging at least 1 major 
seizure in 3 months over the last year or more than 10 minor 
seizures weekly.  Finally, a 100 percent rating is available 
for petit mal epilepsy averaging at least 1 major seizure per 
month over the past year.  See 38 C.F.R. § 4.124a, DC 8911 
(2008). 

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mansfield, 21 Vet App 505 (2007), 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The Court recognized that 
if VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

VA Treatment Records

A February 2005 VA treatment note indicates that the veteran 
was doing well on Modinifil.

An April 2006 VA psychiatric evaluation reveals that the 
veteran was found sleeping in the waiting room.  He reported 
that he was having difficulty in school because of his 
narcolepsy, and in fact was failing several classes.  He 
complained of trouble concentrating and retaining 
information.  He indicated that he fell asleep throughout the 
day and sometimes had trouble sleeping at night.  The veteran 
was taking Provigil.  The psychiatrist's assessment included 
narcolepsy.  

A June 2006 VA treatment note indicates that the veteran had 
no history of seizures, and that he was taking scheduled naps 
during the day.

A September 2006 sleep clinic evaluation reveals that the 
veteran complained of excessive daytime sleepiness, as well 
as concentration and memory problems.  His Epworth Sleepiness 
Scale was 16 out of 24 points.  He took Modafinil twice daily 
and reported noted improvement.  The veteran felt better 
after taking scheduled afternoon naps.  He indicated that he 
had never had a motor vehicle accident secondary to falling 
asleep.  The doctor suggested a stimulant such as Ritalin, 
but the veteran was concerned about medication side effects 
and stated that he could function and carry on his daily 
activities with his current level of sleepiness.  The 
assessment was excessive daytime sleepiness, which the doctor 
noted "is better over the last many months."

A July 2007 sleep clinic evaluation reveals that the veteran 
continued to complain of concentration and memory problems.  
The Epworth Sleepiness Scale was 18 out of 24 points.  He 
continued to take Modafinil twice daily, in addition to 
taking intermittent daytime naps.  The doctor noted that the 
veteran had persistent excessive daytime sleepiness, "which 
is waxing and waning."  He again suggested stimulant 
therapy, which the veteran denied.  

November 2005 VA Examination 

The veteran complained of excessive daytime sleepiness, as 
well as problems with concentration and memory.  He indicated 
that he was started on Modafinil once a day in December 2003, 
which was gradually increased.  He currently took Modafinil 
twice daily, which the examiner noted "does seem to help."  
The veteran reported occasional headaches secondary to the 
medicine.  Although he sometimes had to pull over while 
driving, he had never had an accident.  Upon examination, the 
veteran was well oriented to time, place, and person.  No 
gross neurological deficit was noted.  The diagnoses included 
narcolepsy.  The examiner did not have the claims file 
available for review. 

August 2007 VA Examination

The veteran reported that he falls asleep in less than five 
minutes while seated if not engaged in conversation or other 
stimulating activity.  He sleeps 1-2 hours per night, and is 
not sure how long he sleeps during the day.  The veteran 
described episodes in which he is partially asleep and unable 
to move but able to hear voices.  He estimated these episodes 
occur 1-2 times per week and does not know how long they 
last.  He denied any type of seizure activity or any history 
of seizure disorder.  The examiner reviewed the claims file 
and diagnosed idiopathic hypersomnia.

Based on the above medical record, the Board finds that the 
veteran's manifestations of idiopathic central nervous 
system, hypersomnolence/narcoplepsy, more nearly approximate 
the criteria for a 20 percent rating, but no higher, during 
the entire appeal period.  It is apparent that the veteran 
has occasional minor seizure-like episodes.  For example, 
upon his most recent examination, the veteran described 
episodes in which he is partially asleep and unable to move 
but able to hear voices.  He estimated these episodes occur 
1-2 times per week where he falls asleep inadvertently.  
Analogizing the veteran's narcoleptic episodes to minor 
seizures, the veteran clearly has had at least 2 minor 
"seizures" in the last 6 months, which corresponds to a 20 
percent rating.  However, the veteran does not exhibit the 
equivalent of an average of 5-8 minor seizures (narcoleptic 
episodes) weekly and there is no medical evidence of a major 
seizure or a major seizure-like episode.  Thus, a higher, 40 
percent rating is not for application.  

Finally, although the frequency of the narcoleptic episodes 
is not clear prior to the most recent VA examination in 
August 2007, the Board finds that the veteran has 
consistently maintained that he suffers from narcoleptic 
episodes, and the objective findings note that the veteran's 
medication has been changed over the years, and then 
increased, reflecting a continuous attempt to control the 
narcoleptic episodes.  Furthermore, although the veteran does 
not necessarily fall asleep while driving and performing 
other activities of daily living, he has to constantly engage 
in a stimulating activity in order to stay awake.  On the 
other hand, he has declined on at least two occasions to take 
stimulant medication prescribed by a physician.  In view of 
the foregoing, the Board finds that the veteran's idiopathic 
central nervous system, hypersomnolence/narcoplepsy, 
definitely impairs his ability to function normally but the 
medical evidence does not reflect that the veteran exhibits 
the equivalent of 5-8 minor seizures per week.  Thus, a 
rating of 20 percent, but no higher, for the service-
connected idiopathic central nervous system, 
hypersomnolence/narcoplepsy, is warranted. 


ORDER

A disability rating of 20 percent, but no higher, for the 
service-connected idiopathic central nervous system, 
hypersomnolence/narcoplepsy is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs


